

115 HRES 820 IH: Recognizing the life and significant contributions of Winnie Madikizela-Mandela, the former wife of Nelson Mandela, and an icon in the international fight against apartheid and injustice in South Africa, for her leadership and her devotion to the cause of freedom for all South Africans.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 820IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Ms. Maxine Waters of California (for herself, Ms. Eddie Bernice Johnson of Texas, Mr. Hastings, Mrs. Napolitano, Mr. Jeffries, Mr. Smith of Washington, Mr. David Scott of Georgia, Ms. Bordallo, Mr. Rush, Mr. Lowenthal, Ms. Lee, Mr. Lawson of Florida, Mr. Payne, and Ms. Moore) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the life and significant contributions of Winnie Madikizela-Mandela, the former wife of
			 Nelson Mandela, and an icon in the international fight against apartheid
			 and injustice in South Africa, for her leadership and her devotion to the
			 cause of freedom for all South Africans.
	
 Whereas Winnie Madikizela-Mandela, known affectionately as Winnie Mandela, was born Nomzano Winifred Madikizela in Pondoland, South Africa, on September 26, 1936, and passed away on April 2, 2018, at the age of 81;
 Whereas Winnie Mandela lived much of her life under the system of apartheid, which literally means separateness, and which was advocated by South Africa’s Afrikaner National Party in 1948 and became law in South Africa by 1950 through measures that separated the country’s non-White majority population from its White minority by, among other things, classifying all South Africans by race, banning marriage and sexual relations between Black and White South Africans, establishing separate public facilities for Whites and non-Whites, denying non-White participation in the South African National Government, dividing Black South Africans along Tribal lines to prevent them from uniting, thereby reducing their political power, and setting aside 80 percent of the country’s land for the White minority population while requiring non-Whites to carry documents authorizing their presence in restricted areas of the country;
 Whereas Winnie Mandela began her career as the first Black medical social worker in South Africa, taking a position at the Chris Hani Baragwanath Hospital in Johannesburg where she learned of the deplorable conditions in which many of her patients lived under apartheid and was motivated to action;
 Whereas Winnie Mandela became heavily involved in activism in South Africa as her awareness of the inequalities facing the country increased as a result of her social work;
 Whereas Winnie Mandela became interested and involved with the African National Congress, the South African political party and leading organization in the antiapartheid movement;
 Whereas, in 1957, friends introduced Winnie Mandela, then Nomzano Winifred Madikizela, to Nelson Mandela, a lawyer, member of the African National Congress Executive Committee, and leading figure in the antiapartheid movement, who she married on June 14, 1958;
 Whereas beginning in the early days of their marriage, Winnie and Nelson Mandela engaged in political activities and demonstrations for which they were routinely arrested and targeted by the government and security police;
 Whereas Winnie Mandela’s activism included activities such as participating, along with thousands of other women, in a demonstration in September 1958 against South Africa’s so-called pass laws requiring Blacks in the country to carry documentation at all times indicating their assigned residence and employment and authorizing their presence in certain areas of the country;
 Whereas Winnie Mandela was incarcerated for two weeks and lost her job as a hospital social worker as a result of her participation in the September 1958 demonstration;
 Whereas Nelson Mandela was arrested in 1962 and jailed for inciting Africans to strike and, while imprisoned on those charges, was tried for sabotage, found guilty, and sentenced, in 1964, to life imprisonment, leaving Winnie Mandela to raise the couple’s two daughters, Zenani and Zindzi, on her own and without a source of income;
 Whereas during her husband’s incarceration, Winnie Mandela steadfastly continued her activism against apartheid, which led to harsh harassment from police, her arrest on several occasions, and her imprisonment in 1969 for 18 months in solitary confinement, where she was tortured;
 Whereas despite her imprisonment and encounters with police, Winnie Mandela continued her activism; Whereas, in 1977, Winnie Mandela was banished by the South African Government to the remote town of Brandfort, where neighbors were forbidden to speak to her, and she was banned from meeting with more than one person at a time;
 Whereas the 1977 banning order against Winnie Mandela was only one of multiple government orders issued to ban or restrict her social contact and silence her;
 Whereas Winnie Mandela succeeded in empowering and galvanizing women, in particular, to rise up and speak out against the abuses of the apartheid regime in South Africa, and Winnie Mandela popularized the statement, When you strike a woman, you strike a rock, which indicated that women were determined in their efforts to end apartheid and which symbolized the strength and fortitude of women who could not, and would not, be moved;
 Whereas, in 1985, Winnie Mandela inspired the introduction of a joint resolution in the United States House of Representatives sponsored by the late Representative George Crockett of Michigan, and cosponsored by fifty-eight other Members of Congress, to proclaim Nomzamo Winnie Mandela to be an honorary citizen of the United States and condemn her banishment to Brandfort, South Africa;
 Whereas, on February 11, 1990, as a result of Winnie Mandela’s activism, domestic efforts in South Africa, and international outrage, Nelson Mandela was released from 27 years of imprisonment declaring a deep appreciation for the strength given to [him] … by [his] beloved wife;
 Whereas although Winnie Mandela was the wife of Nelson Mandela, who became President of South Africa in May 1994, Winnie Mandela was a historic figure and leader in South Africa in her own right;
 Whereas Winnie Mandela was elected to serve as the president of the African National Congress Women’s League in 1993;
 Whereas, in 1994, Winnie Mandela was elected to serve as a Member of South Africa’s Parliament; Whereas, in 1994, Winnie Mandela was appointed by her husband, then President, Nelson Mandela, to serve as Deputy Minister of Arts, Culture, Science and Technology;
 Whereas although Winnie and Nelson Mandela divorced in 1995, Winnie Mandela continued to be a notable international figure;
 Whereas, in 2007, Winnie Mandela was elected to the African National Congress National Executive Committee;
 Whereas in South Africa, Winnie Mandela became known as the Mother of the Nation for her constant dedication and bravery in the struggles facing her people and in the fight against apartheid; and
 Whereas despite controversies surrounding her life and career, Winnie Mandela’s unwavering commitment to ending apartheid and securing Nelson Mandela’s freedom has earned her a notable place in history: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors the life and achievements of Winnie Madikizela-Mandela as an activist and international leader who was pivotal in bringing an end to the long injustice of apartheid;
 (2)recognizes Winnie Mandela’s steadfast resolve to support her then-husband, Nelson Mandela, during his 27-year unjust incarceration in South Africa, and to fight for, and secure, his release;
 (3)commends the courage, hard work, commitment, and dedication of Winnie Mandela for fighting for the rights and empowerment of oppressed Black South Africans and women; and
 (4)offers condolences to the people of South Africa for the loss of a national leader and icon. 